DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/28/22 has been entered.  Claims 1-4, 7-10, 12-14, 21-23, 31-36 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/28/22.
Claim Objections
Claim(s) 1, 3, 9, 10, 31-36 is/are objected to because of the following informalities: 
Claim 1 Line 7 before “uncovered” add --is--
Claim 1 Line 21 before “the recess” add --wherein--
Claim 1 Line 21 “top of the sole” is suggested for review as to whether it should be a separate term from Claim 3 Line 3 “upper surface of the sole” and Claim 32 Line 3 “upper surface of the sole”
Claim 1 Line 24 “the outsole” should read “the sole” for proper antecedent basis
Claim 3 Line 1 “top” should read “toe”
Claim 9 Line 2 “outsole” should read “sole”
Claim 9 Line 3 after “movement” needs review to read “between the” as best understood from specification [0031] and Fig. 7
Claim 9 Line 4 “outsole” should read “sole”
Claim 9 Line 4 “horizontal directions” is requested for review, especially as a “horizontal directions” was previously established in Claim 1 Line 24.  However, as best understood, claim recitations od not necessarily mean the same direction in the instances of “horizontal directions”
Claim 10 Line 7 before “uncovered” add --is--
Newly amended Claim 10 Lines 19-20 “bottom flange…secured to the sole with adhesive” seems repetitive with Claim 10 Lines 21-22 “bottom flange…is secured to the sole with adhesive”; Claim 10 Lines 21-22 will be what is considered
Claim 10 Line 22 “top of the sole” is suggested for review as to whether it should be a separate term from Claim 35 Line 3 “upper surface of the sole”
Claim 10 Line 26 “outsole” should read “sole”
Claim 31 Line 1 “top” should read “toe”
Claim 31 Line 4 after “between the” needs review to read “side walls” as best understood from specification [0029] and Figs. 6 and 7
Claim 31 Line 5 should have the period removed after “body”
Claim 32 Line 1 “top” should read “toe”
Claim 33 is missing a period after the numeral 33
Claim 33 Line 1 “outsole” should read “sole”
Claim 33 Line 3 after “movement” needs review to read “between the” as best understood from specification [0031] and Fig. 7
Claim 33 Line 3 “outsole” should read “sole”
Claim 33 Line 3 “horizontal directions” is requested for review, especially as a “horizontal directions” was previously established in Claim 1 Line 24.  However, as best understood, claim recitations od not necessarily mean the same direction in the instances of “horizontal directions”
Claim 34 Line 1 “top” should read “toe”
Claim 34 Line 4 after “between the” needs review to read “side walls” as best understood from specification [0029] and Figs. 6 and 7
Claim 34 Line 5 should have the period removed after “body”
Claim 35 Line 1 “top” should read “toe”
Claim 36 is missing a period after the numeral 36
Claim 36 Line 1 “outsole” should read “sole”
Claim 36 Line 3 after “movement” needs review to read “between the” as best understood from specification [0031] and Fig. 7
Claim 36 Line 3 “outsole” should read “sole”
Claim 36 Line 3 “horizontal directions” is requested for review, especially as a “horizontal directions” was previously established in Claim 10 Line 26.  However, as best understood, claim recitations od not necessarily mean the same direction in the instances of “horizontal directions”
For the purposes of applying art and providing rejections, claims will be interpreted as suggested; Disagreement with the aforementioned may warrant at least a 112(b) rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

FIRST INTERPRETATION: Claim(s) 1-4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902).
Regarding Claim 1, Stritter teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"; Stritter teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the context of a safety toe for covering a foot as claimed especially in light of the recitations), said footwear comprising, in combination:
a sole (see Fig. 1; Col. 3 Lines 47-48 “welt 20”; Col. 3 Line 49 "outsole 24"; Col. 4 Line 51 “filler 46”, such that sole is 20+24+46);
an upper (32+18) secured to the sole (20+24+46) for covering the foot of the wearer of the footwear; Col. 3 Lines 42-43 "upper 16, and an upper lining 18"; Col. 3 Lines 60-61 "upper…may comprise a vamp 32"; as for secured-- see Fig. 1; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");
an external safety toe cap (34+30) located outside the upper at a toe portion of the upper and uncovered and exposed to form a portion of an exposed exterior surface of the footwear (see Fig. 1 for external, uncovered, and exposed; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"); 
wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 3 Lines 56-57 "metallic toe box 30"; Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel", wherein it is known in the art that such material is rigid, see Burman; see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"),
wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material (Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel”);
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper (see Fig. 1; 18 of upper extends into cavity of 30, 34; interior surface of 34 connected to 32 vamp of upper via 35; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"; Stritter teaches the extension which meets the structural limitations in the claims and performs the functions as recited such as being capable of separating the cap from the toes as claimed) and
wherein the external safety toe cap includes an inwardly and horizontally extending bottom flange that at least partially extends between the upper and the sole and is secured to the sole (see Fig. 1 for 34 having an inwardly and horizontally extending bottom flange that at least partially extends between upper 32+18 and at least 20 and 24 of sole 20+24+46; see annotated Fig. 1 below for further clarification, wherein the bottom flange is inwardly extending and at least the left portion of the flange is horizontally extending; see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale

	wherein the bottom flange of the external safety toe cap is located within a recess in a top of the sole (see annotated Fig. 1 above, wherein at least the right portion of the flange is in a recess at the top of sole, formed by 20+24+46),
and the recess is sized and shaped to closely receive the bottom flange of the safety toe cap (see Fig. 1; Stritter teaches the recess which meets the structural limitations in the claims and performs the functions as recited such as being capable of being sized and shaped to closely receive the flange as recited, especially as Stritter illustrates contact of the flange with at least 20 and 24 boundaries of the recess),
and (the recess) forms an abutment adapted to engage an inner edge of the bottom flange of the external safety toe cap (see Fig. 1; wherein at least the contact area of the right portion of the flange with sole section 20 is an inner edge of a bottom edge; Stritter teaches a recess and an inner edge which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming an engaging abutment between the recess and inner edge especially in light of Fig. 1 showing an abutment of recess boundary’s sole section 20 with an inner edge of a bottom flange)
to limit relative movement between the external safety toe cap and the sole in horizontal directions (Stritter teaches the recess and inner edge of the bottom flange which meets the structural limitations in the claims and performs the functions as recited such as being capable of limiting relative movement between toe cap and sole in horizontal directions as recited, especially as the aforementioned limitations to which the limitation of relative movement is associated with are met).

Stritter does not explicitly teach wherein an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity with adhesive;
 and wherein the toe cap is secured to the sole with adhesive.

Burman teaches wherein an interior surface of the toe cap (15) is directly secured to an exterior surface of the upper (11) within the interior cavity with adhesive (see Fig. 7; [0036] “steel toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over an upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).

Spiller teaches and wherein the toe cap is secured to the sole with adhesive (see Figs. 2A-2C; Col. 6 Lines 10-14 “chassis 150 (e.g.,…toe cap 152…) may also be cemented or adhered…so that chassis 150 may be non-removable from shell 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.
Regarding Claim 2, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches the bottom flange of wherein the external safety toe cap extends between a front lower edge of the upper and the sole (see Fig. 1).
Regarding Claim 3, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein the bottom flange of the external safety toe cap has a flat lower surface for engagement and attachment to an upper surface of the sole (see Fig. 1, wherein the area of at least the right portion of the flange contacting an upper surface of sole portion 24 is the flat lower surface; Stritter teaches the flat lower surface of the toe cap and an upper surface of the sole which meets the structural limitations in the claims and performs the functions as recited such as being capable of engaging and attaching, especially in light of the aforementioned, further in light of Spiller’s adhesive).
Regarding Claim 4, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24").
Regarding Claim 7, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the external safety toe cap comprises a composite material ([0013] “rigid toe cap, preferably a shell of steel, aluminium, or a composite”; [0036] “steel toe cap 15”; [0073] Claim 4 “toe cap comprises a rigid composite”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing the composite of the cap.  Although Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter’s steel cap with composite. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a toe cap of composite on the basis of its suitability for the intended use. In other words, the use of composite would have been an "obvious to try" approach because the use of such a well-known material for a toe cap is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of Burman and extrinsic evidence Hubner (US Publication 2009/0145006).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s steel toe cap to be of composite as taught by Burman, especially as Burman teaches such materials are interchangeable in a safety context ([0002], [0011]); furthermore so, as it is known in the art to utilize such materials in a protective member (see extrinsic evidence Hubner 2009/0145006).
Regarding Claim 8, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the upper comprises leather ([0050] “upper part of the upper may be constituted by…leather”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing that the upper is of leather.  Although Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter by making its upper of leather. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of leather on the basis of its suitability for the intended use. In other words, the use of leather would have been an "obvious to try" approach because the use of such a well-known material for an upper is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of at least Burman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Stritter’s upper to be of leather if necessary as leather is a known material for uppers and the same structure is possible with different materials.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to the FIRST INTERPRETATION above, further in view of Egerton (USPN 1370797).
Regarding Claim 9, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter does not explicitly teach wherein the sole partially extends upward along and covers an outer side surface of the external safety toe cap to further limit relative movement external safety toe cap and the outsole in horizontal directions.

Egerton teaches wherein the sole partially extends upward along and covers an outer side surface of the safety toe cap to further limit relative movement between the external safety toe cap and the sole in horizontal directions (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”; Egerton teaches a sole partially extending upward along and covering an outer side surface of a toe cap which meets the structural limitations in the claims and performs the functions as recited such as being capable of further limiting relative movement in horizontal directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s sole such that there is a lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

Claim(s) 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to the FIRST INTERPRETATION above, further in view of Okayasu (USPN 4811501).
Regarding Claim 21, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap.

Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; wherein the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).
Regarding Claim 22, modified Stritter teaches all the claimed limitations as discussed above in Claim 21.
Modified Stritter does not explicitly teach wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.
However, modified Stritter as provided by Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.
 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; “see Fig. 7 where adhesive attaches 19 to 11 and 15; wherein Burman also already previously taught that 15 adheres to 11 in the rejection of Claim 1; as such, 15 is between 19 and 11 via adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Spiller (USPN 9635902), and Okayasu (USPN 4811501), as applied to the FIRST INTERPRETATION above, further in view of Peterson (USPN 4747989).
Regarding Claim 23, modified Stritter teaches all the claimed limitations as discussed above in Claim 21.
Stritter does not explicitly teach wherein the strip comprises nylon.

Peterson teaches wherein the strip comprises nylon (see Figs. 4, 5, and 7; Col. 4 Lines 20-22 “cushion may then be covered with…nylon”).
As such, modified Stritter teaches all of the elements of the instant invention as discussed in detail above except providing that the strip comprises nylon.  Although modified Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter (specifically its cushion by Okayasu) by making the cushion comprise nylon. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a cushion comprise nylon on the basis of its suitability for the intended use. In other words, the use of nylon with a cushion would have been an "obvious to try" approach because the use of such a well-known material for a cushion is not of innovation but of ordinary skill and common sense, KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially as shown in Peterson.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s cushion (as provided by Okayasu) to have the nylon covering of Peterson in order to add to the overall durability and appearance of the cushion (Col. 4 Lines 24-25).

Claim(s) 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to the FIRST INTERPRETATION above, further in view of Carroll (USPN 1317427).
Regarding Claim 31, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein the external safety toe cap has a body that forms an interior space with a rear opening (see Fig. 1),
the body includes an upper roof which slopes down forwardly to a front wall and laterally to opposed side walls (see Fig. 1 for slopes down forwardly; see Fig. 4 where at least 30 of toe cap has front/side walls),
the front wall extends between the side walls on a front side of the body (see Fig. 4 for 30 of toe cap),
the rear opening extends between the opposed side walls on a rear side of the body (see Fig. 4 for 30 of toe cap),
and the bottom flange extends from lower edges of the side walls along a bottom edge of the body (see Fig. 4 for sidewalls).

Stritter does not explicitly teach and the bottom flange extends from lower edges of the front and side walls in a continuous manner along an entire bottom edge of the body.

Carroll teaches and the bottom flange extends from lower edges of the front and side walls in a continuous manner along an entire bottom edge of the body (see Figs. 2 and 3; Col. 2 Lines 34-35 "cap piece 5"; Col. 2 Lines 69-77 "material of which the cap is formed is pressed or forced inwardly to form a laterally extending flange 8 adapted to be positioned between the toe 6 of the shoe and the sole 9...said flange serving to center the cap on the toe of the shoe and also serving to reinforce and strengthen said cap"; Col. 2 Lines 85-89 "flange 8 conforms to the shape of the cap and preferably extends throughout the entire inner circumference thereof").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s bottom flange to not only extend from lower edges of the side walls but also from the front wall such that the extension is a continuous manner along an entire body edge as taught by Carroll in order to assist in manufacturing, such as centering, but also to reinforce and strengthen the cap (Col. 2 Lines 69-77).
Regarding Claim 32, modified Stritter teaches all the claimed limitations as discussed above in Claim 31.
Stritter further teaches wherein the bottom flange of the external safety toe cap has a flat lower surface for engagement and attachment to an upper surface of the sole (see rejection of Claim 3).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Spiller (USPN 9635902), and Carroll (USPN 1317427), as applied to the FIRST INTERPRETATION above, further in view of Egerton (USPN 1370797).
Regarding Claim 33, modified Stritter teaches all the claimed limitations as discussed above in Claim 31.
Stritter does not explicitly teach wherein the sole partially extends upward along and covers an outer side surface of the external safety toe cap to further limit relative movement external safety toe cap and the outsole in horizontal directions.

Egerton teaches wherein the sole partially extends upward along and covers an outer side surface of the safety toe cap to further limit relative movement between the external safety toe cap and the sole in horizontal directions (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”; Egerton teaches a sole partially extending upward along and covering an outer side surface of a toe cap which meets the structural limitations in the claims and performs the functions as recited such as being capable of further limiting relative movement in horizontal directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s sole such that there is a lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

SECOND INTERPRETATION: Claim(s) 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Egerton (USPN 1370797), Spiller (USPN 9635902), and Okayasu (USPN 4811501).
Regarding Claim 10, Stritter teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"; Stritter teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the context of a safety toe for covering a foot as claimed especially in light of the recitations), said footwear comprising, in combination:
a sole (see Fig. 1; Col. 3 Lines 47-48 “welt 20”; Col. 3 Line 49 "outsole 24"; Col. 4 Line 51 “filler 46”, such that sole is 20+24+46);
an upper (32+18) secured to the sole (24) for covering the foot of the wearer of the footwear (Col. 3 Lines 42-43 "upper 16, and an upper lining 18"; Col. 3 Lines 60-61 "upper…may comprise a vamp 32"; as for secured-- see Fig. 1; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");
an external safety toe cap (34+30) located outside the upper at a toe portion of the upper and uncovered and exposed to form a portion of an exposed exterior surface of the footwear (see Fig. 1 for external, uncovered, and exposed; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"); 
wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 3 Lines 56-57 "metallic toe box 30"; Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel", wherein it is known in the art that such material is rigid, see Burman; see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"),
wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material (Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel”);
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper (see Fig. 1; 18 of upper extends into cavity of 30, 34; interior surface of 34 connected to 32 vamp of upper via 35; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"; Stritter teaches the extension which meets the structural limitations in the claims and performs the functions as recited such as being capable of separating the cap from the toes as claimed) and
wherein the external safety toe cap includes an inwardly and horizontally extending bottom flange that at least partially extends between the upper and the sole and is secured to the sole (see Fig. 1 for 34 having an inwardly and horizontally extending bottom flange that at least partially extends between upper 32+18 and at least 20 and 24 of sole 20+24+46; see annotated Fig. 1 below for further clarification, wherein the bottom flange is inwardly extending and at least the left portion of the flange is horizontally extending; see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");

    PNG
    media_image1.png
    478
    604
    media_image1.png
    Greyscale

wherein the bottom flange of the external safety toe cap is located within a recess in a top of the sole (see annotated Fig. 1 above, wherein at least the right portion of the flange is in a recess at the top of sole, formed by 20+24+46),
wherein the recess is sized and shaped to closely receive the bottom flange of the safety toe cap (see Fig. 1; Stritter teaches the recess which meets the structural limitations in the claims and performs the functions as recited such as being capable of being sized and shaped to closely receive the flange as recited, especially as Stritter illustrates contact of the flange with at least 20 and 24 boundaries of the recess),
and (the recess) forms an abutment adapted to engage an inner edge of the bottom flange of the external safety toe cap (see Fig. 1; wherein at least the contact area of the right portion of the flange with sole section 20 is an inner edge of a bottom edge; Stritter teaches a recess and an inner edge which meets the structural limitations in the claims and performs the functions as recited such as being capable of forming an engaging abutment between the recess and inner edge especially in light of Fig. 1 showing an abutment of recess boundary’s sole section 20 with an inner edge of a bottom flange)
to limit relative movement between the external safety toe cap and the sole in horizontal directions (Stritter teaches the recess and inner edge of the bottom flange which meets the structural limitations in the claims and performs the functions as recited such as being capable of limiting relative movement between toe cap and sole in horizontal directions as recited, especially as the aforementioned limitations to which the limitation of relative movement is associated with are met).

Stritter does not explicitly teach wherein the external safety toe cap is secured to the upper with adhesive;
 and wherein the toe cap is secured to the sole with adhesive.

Burman teaches wherein the toe cap (15) is secured to the upper (11) with adhesive (see Fig. 7; [0036] “steel toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over an upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).

Spiller teaches and wherein the toe cap is secured to the sole with adhesive (see Figs. 2A-2C; Col. 6 Lines 10-14 “chassis 150 (e.g.,…toe cap 152…) may also be cemented or adhered…so that chassis 150 may be non-removable from shell 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Stritter teaches that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper (inasmuch as “rigidly” has been defined, Stritter has been rigidly secured between cap and upper via adhesive taught by Burman and/or Spiller; and/or, Stritter has been rigidly secured between cap and upper inasmuch as the cap is rigid of the material claimed and is secured between cap and upper).

Stritter also does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap; and
wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.

Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; wherein the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).

Modified Stritter as provided by Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.
 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; “see Fig. 7 where adhesive attaches 19 to 11 and 15; wherein Burman also already previously taught that 15 adheres to 11 above; as such, 15 is between 19 and 11 via adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).
Regarding Claim 12, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Stritter further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24").
Regarding Claim 13, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Burman further teaches wherein the external safety toe cap comprises a composite material ([0013] “rigid toe cap, preferably a shell of steel, aluminium, or a composite”; [0036] “steel toe cap 15”; [0073] Claim 4 “toe cap comprises a rigid composite”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing the composite of the cap.  Although Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter’s steel cap with composite. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a toe cap of composite on the basis of its suitability for the intended use. In other words, the use of composite would have been an "obvious to try" approach because the use of such a well-known material for a toe cap is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of Burman and extrinsic evidence Hubner (US Publication 2009/0145006).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s steel toe cap to be of composite as taught by Burman, especially as Burman teaches such materials are interchangeable in a safety context ([0002], [0011]); furthermore so, as it is known in the art to utilize such materials in a protective member (see extrinsic evidence Hubner 2009/0145006).
Regarding Claim 14, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Burman further teaches wherein the upper comprises leather ([0050] “upper part of the upper may be constituted by…leather”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing that the upper is of leather.  Although Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter by making its upper of leather. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of leather on the basis of its suitability for the intended use. In other words, the use of leather would have been an "obvious to try" approach because the use of such a well-known material for an upper is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of at least Burman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Stritter’s upper to be of leather if necessary as leather is a known material for uppers and the same structure is possible with different materials.

Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Egerton (USPN 1370797), Spiller (USPN 9635902), and Okayasu (USPN 4811501), as applied to the SECOND INTERPRETATION above, further in view of Carroll (USPN 1317427).
Regarding Claim 34, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Stritter further teaches wherein the external safety toe cap has a body that forms an interior space with a rear opening (see Fig. 1),
the body includes an upper roof which slopes down forwardly to a front wall and laterally to opposed side walls (see Fig. 1 for slopes down forwardly; see Fig. 4 where at least 30 of toe cap has front/side walls),
the front wall extends between the side walls on a front side of the body (see Fig. 4 for 30 of toe cap),
the rear opening extends between the opposed side walls on a rear side of the body (see Fig. 4 for 30 of toe cap),
and the bottom flange extends from lower edges of the side walls along a bottom edge of the body (see Fig. 4 for sidewalls).

Stritter does not explicitly teach and the bottom flange extends from lower edges of the front and side walls in a continuous manner along an entire bottom edge of the body.

Carroll teaches and the bottom flange extends from lower edges of the front and side walls in a continuous manner along an entire bottom edge of the body (see Figs. 2 and 3; Col. 2 Lines 34-35 "cap piece 5"; Col. 2 Lines 69-77 "material of which the cap is formed is pressed or forced inwardly to form a laterally extending flange 8 adapted to be positioned between the toe 6 of the shoe and the sole 9...said flange serving to center the cap on the toe of the shoe and also serving to reinforce and strengthen said cap"; Col. 2 Lines 85-89 "flange 8 conforms to the shape of the cap and preferably extends throughout the entire inner circumference thereof").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s bottom flange to not only extend from lower edges of the side walls but also from the front wall such that the extension is a continuous manner along an entire body edge as taught by Carroll in order to assist in manufacturing, such as centering, but also to reinforce and strengthen the cap (Col. 2 Lines 69-77).
Regarding Claim 35, modified Stritter teaches all the claimed limitations as discussed above in Claim 34.
Stritter further teaches wherein the bottom flange of the external safety toe cap has a flat lower surface for engagement and attachment to an upper surface of the sole (see Fig. 1, wherein the area of at least the right portion of the flange contacting an upper surface of sole portion 24 is the flat lower surface; Stritter teaches the flat lower surface of the toe cap and an upper surface of the sole which meets the structural limitations in the claims and performs the functions as recited such as being capable of engaging and attaching, especially in light of the aforementioned, further in light of Spiller’s adhesive).
Regarding Claim 36, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Egerton further teaches wherein the sole partially extends upward along and covers an outer side surface of the safety toe cap to further limit relative movement between the external safety toe cap and the sole in horizontal directions (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”; Egerton teaches a sole partially extending upward along and covering an outer side surface of a toe cap which meets the structural limitations in the claims and performs the functions as recited such as being capable of further limiting relative movement in horizontal directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s sole such that there is a lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 12-14, 21-23, 31-36 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  However, for clarification--
Examiner notes that applicant’s remarks seem only directed to the rejection utilizing Binder and did not address the rejection utilizing Stritter.  However, it is assumed that the remarks made for Binder are applied also to Stritter.  Examiner notes the rejection herein is only with Stritter for a more concise rejection, but that such a rejection does not necessarily mean that another rejection with Binder is not applicable.
Examiner also notes that applicant has not positively recited the relationship between the recess and bottom flange nor that of the abutment and bottom flange in Claim 1 Lines 21-23 and Claim 10 Lines 23-25.  To positively claim the recitation, the language would have to read “the recess receives the bottom flange” and “the abutment engages an inner edge of the bottom flange.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Sakauchi and Tanaka (DE4320312) teaches positive recitations of a recess receiving the bottom flange of a toe cap and an abutment engaging an inner edge of the bottom flange; Lee (USPN 4870762), Guhman (USPN 2160590), Boys (USPN 2271474), Funck (DE 3108359) teaches similarly as Sakauchi and Tanaka; McMurray et al (USPN 2020037) for extending bottom flange.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHARON M PRANGE/Primary Examiner, Art Unit 3732